27 F.3d 564
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lynn Richardson HARTZ, Defendant-Appellant.
No. 94-5366.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 16, 1994.Decided:  June 17, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden II, Chief District Judge.  (CR-93-283)
R. Clarke Vandervort, Robinson & MCElwee, Charleston, West Virginia, for Appellant.
Rebecca A. Betts, United States Attorney, Hunter P. Smith, Jr., Assistant United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.
OPINION
PER CURIAM:


1
On April 20, 1994, the government moved for a hearing to determine the mental competency of the appellant, Lynn Richardson Hartz, pursuant to 18 U.S.C. Sec. 4241(a).  The district court granted the motion and ordered that Hartz be committed to the custody of the Attorney General for a competency evaluation.  The Federal Medical Center at Lexington, Kentucky, was the facility designated.  Hartz moved to modify the order to allow her competency evaluation to be conducted on an outpatient basis in her hometown of Charleston, West Virginia.  The district court denied her motion in a memorandum opinion and order filed May 13, 1994.  Hartz then filed this appeal.*


2
Upon consideration of the briefs and the record below, we affirm for the reasons set forth in the district court's memorandum opinion and order.  United States v. Lynn Richardson Hartz, No. 2:93-00283, 1994 WL 226984 (S.D. W. Va.  May 13, 1994).

AFFIRMED


*
 Hartz has moved (1)to submit the case on the briefs without oral argument, and (2)for an expedited decision.  We grant both motions